Citation Nr: 0520280	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  99-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Department of Veterans Affairs burial 
benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945.  He died on October [redacted], 1996.  The appellant is 
his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.  In that determination, the RO 
denied the appellant's claim for VA burial benefits.  The 
appellant subsequently filed a timely appeal.  

In a December 2004 supplemental statement of the case, the RO 
listed the issues on appeal as (1) entitlement to VA burial 
benefits, and (2) entitlement to service connection for the 
cause of the veteran's death.  In regard to the cause of 
death claim, by a May 1997 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant was notified of this 
decision, however, she did not file a notice of disagreement 
to this action.  Accordingly, this issue is not before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not die during a period of active 
military service or as a result of a service-connected 
disability or disabilities.  

2.  At the time of his death, the veteran was not in receipt 
of VA pension or compensation, and he did not have an 
original or reopened claim for either benefit pending at the 
time of his death.  

3.  The veteran's body was not held after his death by a 
state in the absence of any next of kin or other person 
claiming the body of the veteran.  


4.  The veteran did not die while hospitalized by VA.   


CONCLUSION OF LAW

The criteria for VA burial benefits have not been met.  
38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 38 C.F.R. 
§ 3.1600 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

With respect to VA's duty to notify, the RO sent the 
appellant a letter in June 2002 in which she was notified of 
the VCAA, the types of evidence she needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter was sent to 
the appellant subsequent to the original determination on 
appeal.  However, the original determination was issued in 
January 1997, prior to the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Nevertheless, in regard to the 
issue on appeal, there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Quartuccio, 
16 Vet. App. at 183, 187.  Moreover, the appellant has also 
been notified of the applicable laws and regulations 
pertinent to her claim.  The discussions in the statement of 
the case and the SSOC have further informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.

In regard to VA's duty to notify, the letter dated in June 
2002 specifically informed the appellant what was needed from 
her and what VA would obtain on her behalf.  Id.  For 
example, the letter told her that VA would help obtain 
medical records or records from other Federal agencies.  The 
appellant was informed that she was responsible for providing 
sufficient information to VA so records could be requested.  
In addition, the Board observes that the December 2004 SSOC 
provided the appellant with the text of the relevant portions 
of the VCAA, as well as the implementing regulations.  
Therefore, in light of the above, the Board finds that the 
VA's duty to notify has been fully satisfied, and that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence.  
She was also provided with notice of the requirements 
pertinent to her claim.  The appellant was further provided 
notice of what evidence she needed to submit, and notice of 
what evidence VA would secure on her behalf.  She was given 
ample time to respond.  Therefore, under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence [she] should submit to substantiate [her] claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  In this regard, it appears that the RO has tried 
to associate the veteran's original claims folder with the 
recently created death benefits folder.  However, as noted in 
the December 2004 SSOC, a December 2004 statement from the 
National Archives and Records Administration in Kansas City 
shows that the veteran's claims file is not available.  In 
addition, a March 1997 response from the National Personnel 
Records Center shows that the veteran's service medical 
records were likely lost in a 1973 fire.  Regardless, 
although the veteran's original claims folder is not 
available, a VA computer printout shows that during the 
veteran's lifetime, he was not service connected for any 
disease or injury.  He had applied for service connection for 
residuals of a foot injury, but his claim was denied.  
Moreover, it has never been the appellant's contention that 
the veteran was in receipt of pension or compensation during 
his lifetime.  In both the appellant's February 1997 notice 
of disagreement and April 1999 substantive appeal, she noted 
that at the time of the veteran's death, he was not in 
receipt of pension or compensation.  Thus, there is no 
dispute as to the facts in this case.  In the circumstances 
of this case, further development would serve no useful 
purpose.  See Doyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Consequently, given the standard 
of the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  The Board also finds, in 
light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Factual Background

The veteran's Enlisted Record and Report of Separation (WD 
AGO Form 53-55) shows that he served in the Army from January 
1942 to November 1945.  During his lifetime, he had no 
established service-connected disabilities.  He had applied 
for service connection for residuals of a foot injury, but 
his claim was denied.

The veteran's death certificate reveals that the veteran was 
hospitalized at St. John's Queens Hospital on September 30, 
1996, and subsequently died there on October [redacted], 1996.  
According to the certificate, the veteran's death did not 
occur in any unusual manner and was due entirely to natural 
causes.  

In a private medical statement from R. Prestiano, M.D., dated 
in January 1997, Dr. Prestiano stated that the veteran had a 
long history of chronic obstructive pulmonary disease, 
secondary to emphysema.  According to Dr. Prestiano, in May 
1996, the veteran experienced a left spontaneous 
pneumothorax.  Dr. Prestiano indicated that "the most 
probable cause was a ruptured emphysematous bleb."         

By a January 1997 determination, the RO denied the 
appellant's claim for VA burial benefits.  In both the 
appellant's February 1997 NOD and April 1999 substantive 
appeal, the appellant contended, in essence, that she should 
be entitled to the VA burial allowance and the plot or 
interment allowance since her husband was a veteran of World 
War II, having honorably served in the U.S. Army during that 
time.



III.  Analysis

If a veteran during active military service or dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transporting the body to the 
place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1601 - 
3.1610 (2004).

In the instant case, the servicemember died in October 1996.  
At the time of the veteran's death, service connection was 
not in effect for any disorder.  The veteran's discharge 
records do not show that he was discharged due to any 
disability incurred in service.  The death certificate 
indicates that the veteran died of natural causes; the 
specific cause was not furnished.

If a veteran's death is not service-connected, an amount may 
be paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).  If the 
veteran's death is not service-connected, entitlement to 
payment of burial expenses may be established if: 1) at the 
time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of the 
veteran's death to have supported an award of compensation or 
pension effective prior to the date of the veteran's death; 
or 3) the deceased was a veteran of any war or was discharged 
or released from active service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State (or a political subdivision of a 
State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

The veteran was not in receipt of pension or compensation at 
the time of his death, and did not have an original or 
reopened claim pending at the time of his death.  Further, 
the veteran's body was not being held by a State or a 
subdivision of a State at the time of his death.  


Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while properly hospitalized by 
VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  In this 
case, the veteran was not hospitalized by VA in a VA facility 
at the time of his death.  Nor was he enroute while traveling 
under prior authorization and at VA expense to warrant burial 
benefits.  Id.  

Therefore, in light of the above, the Board finds that there 
is no entitlement to a burial allowance under the provisions 
of 38 C.F.R. § 3.1600(a)(b)(c).  Furthermore, because there 
is no entitlement to burial allowance, and the other 
requirements for a plot or internment allowance have not been 
met, there is no entitlement to that benefit.  See 38 C.F.R. 
§ 3.1600(f).  In sum, none of the conditions provided by law 
and regulation which would permit payment of burial benefits 
have been met and, accordingly, the current appeal must be 
denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to VA burial benefits is denied.    



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


